Affirmed and Memorandum Opinion filed September 19, 2013.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-12-00759-CR

                    KEVIN DWAYNE CROOKS, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 182nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1320007

                 MEMORANDUM                      OPINION


      Kevin Dwayne Crooks pled guilty to theft and in accordance with a plea
agreement was sentenced to five years in prison. In a single issue, appellant
challenges the trial court’s denial of his motion to suppress. We affirm.

      We review a trial court’s ruling on a motion to suppress under a bifurcated
standard. Vasquez v. State, 324 S.W.3d 912, 918 (Tex. App.—Houston [14th
Dist.] 2010, pet. ref’d) (citing Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim.
App. 1997)). The trial court is the sole finder of fact and judge of the credibility of
witnesses and the weight to be given their testimony. Wiede v. State, 214 S.W.3d
17, 24-25 (Tex. Crim. App. 2007). We give almost total deference to the trial
court’s determination of historical facts, but we review de novo the court’s
application of the law to the facts. Id. at 25; see also Amador v. State, 221 S.W.3d
666, 673 (Tex. Crim. App. 2007). We view the evidence presented on a motion to
suppress in the light most favorable to the trial court’s ruling. State v. Kelly, 204
S.W.3d 808, 818 (Tex. Crim. App. 2006).

      Two witnesses testified at the hearing on appellant’s motion to suppress,
Officer Mario Escobedo and Officer Richard Huerta of the Houston Police
Department. The record reflects that Officer Escobedo, while working security in
a parking lot for a Randall’s shopping center, approached appellant after observing
suspicious activity. Officer Escobedo observed a gray truck moving slowly; the
truck stopped, backed up, and parked next to a black truck. The parking lot was
nearly empty. Appellant got out of his truck and stood between the two trucks.
Appellant was looking inside the black truck and looked at the keyhole of the
driver’s side. It appeared appellant had something in his hand, underneath his
shirt. Officer Escobedo parked and approached appellant. When appellant saw
Officer Escobedo, he “jumped” back inside his truck and threw his arm behind
him. Officer Escobedo did not see anything in his hand, but thought appellant
possibly had a weapon. Officer Escobedo pulled his gun out of his holster, but did
not point it towards appellant. Officer Escobedo told appellant, “Stop. Let me see
your hands. Let me see what you’re doing.” Appellant cooperated and Officer
Escobedo holstered his gun.

      Officer Escobedo walked to the passenger’s side of the vehicle and asked
appellant what he was doing. Appellant said he was going to urinate between the

                                          2
two trucks and was waiting for a woman, whose name he did not know, to come
outside from Randall’s. Officer Escobedo asked appellant for his identification
and contacted dispatch for a license check.

      Officer Escobedo looked into the passenger’s side and observed a black
briefcase on the floorboard. Appellant said it was his laptop computer that he had
purchased “down the road” for $250 from an unknown person. Officer Escobedo
asked for and was given consent to search the vehicle.

      There were no outstanding warrants on appellant. Officer Escobedo testified
it took dispatch five to ten minutes to run the check and “at that point I had already
discovered the laptop.”

      Officer Escobedo searched the laptop bag and found two wallets. One of the
wallets contained a driver’s license that did not belong to appellant. Officer
Escobedo called the number on business cards found in the briefcase, and the
phone was answered by complainant, whose laptop bag had been stolen from a
restaurant parking lot approximately half a mile away within 20 minutes of the
time that Officer Escobedo encountered appellant. Officer Huerta was at the scene
of the burglary, gathering the complainant’s information. Officer Escobedo told
complainant he had found some property and asked if a black briefcase had been
taken from complainant. The complainant said it had and he was brought to the
Randall’s parking lot. The complainant matched the identification in one of the
wallets, his business cards were in the briefcase, and he identified the laptop as his
property.

      When Officer Huerta arrived as backup, appellant was placed into the back
of a patrol car. Officer Escobedo continued to search appellant’s vehicle “where
he had put his hand back quickly” and behind the seat found a black leather glove,


                                          3
a screwdriver, a small flashlight, and a metal “punch” — a cylindrical device that
can be used to shatter a window.

      Appellant concedes the initial contact was lawful but claims the detention
became illegal once the license check revealed that he had no outstanding warrants.
Appellant argues that because his consent to search was given after the detention
became illegal, his consent to the search of his vehicle was involuntary. We
disagree.

      Officer Escobedo was investigating whether appellant was engaged in or
attempting to engage in criminal activity, specifically burglarizing the black truck.
At the time appellant consented to the search, the record does not reflect that the
purpose of the investigative detention had ceased, that Officer Escobedo’s
suspicions were dispelled, or that Officer Escobedo had learned the results of the
warrant check. Accordingly, appellant’s continued detention was not illegal. See
Davis v. State, 947 S.W.2d 240, 244-45 (Tex. Crim. App. 1997).

      Appellant also argues the detention became illegal after Officer Escobedo
took his identification and refused to return it. The record does not reflect when or
if appellant’s identification was returned. Nothing in the record demonstrates
appellant asked for his identification and was refused. An investigative detention
does not become illegal unless it continues after the purpose of the investigative
detention has ceased. Id. In this case, the record does not reflect that appellant’s
identification was retained after the officer’s suspicions were dispelled.

      Appellant’s brief suggests coercion by Officer Escobedo when he
unholstered his weapon. Officer Escobedo’s testimony establishes that he drew his
gun when appellant jumped back into the truck and put his hands behind the seat.
Officer Escobedo’s actions were a reasonable safety precaution. See Mount v.
State, 217 S.W.3d 716, 724 (Tex. App.—Houston [14th Dist.] 2007, no pet.).
                                          4
When appellant brought his hands back into view, Officer Escobedo holstered his
weapon.     The weapon was holstered before Officer Escobedo asked for
identification and questioned appellant, and before Officer Escobedo asked for
consent to search. Nothing in the record demonstrates appellant’s consent to the
search was involuntary.

      For these reasons, we hold the trial court did not abuse its discretion in
denying appellant’s motion to suppress. Appellant’s issue is overruled and the
judgment of the trial court is affirmed.




                                           /s/       William J. Boyce
                                                     Justice


Panel consists of Justices Boyce, Jamison, and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                                 5